Citation Nr: 0319948	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  00-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to disability rating in excess of 30 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  

REMAND 

The veteran served on active duty from September 1967 to 
September 1974. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating decision by the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

Pursuant to 38 U.S.C.A. §§ 7101(c) and 7107(c), I have been 
designated by the Chairman of the Board of Veterans' Appeals 
as an acting Veterans Law Judge to conduct the 
videoconference hearing on appeal, which was held in February 
2003, and to make the final determination of the claim.  

In January 2002, the veteran amended his claim to include 
service connection for a gastrointestinal disorder other than 
ulcer disease.  And in May 2002, he sought to reopen his 
claim of service connection for residuals of a left knee 
injury.  As these claims are pending adjudication by the RO, 
they are referred there for appropriate action. 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, has modified VA's duty 
to notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
As no document of record meets the specific notice 
requirements erected by the VCAA, further procedural 
development is needed.  Quartucccio v. Principi, 16 Vet. 
App. 183 (2002).  Also, the Board determines that additional 
evidentiary development is needed. 

In order to comply with the law and judicial precedent, 
ensuring due process of law, and to assist the veteran in 
developing the evidence necessary to substantiate his claim, 
case is remanded for the following action:  

1.  Ensure compliance with the duty to 
notify and the duty to assist provisions 
of the Veterans Claims Assistance Act of 
2000, codified in part at 38 U.S.C.A. §§ 
5103, 5103A.  The notice should include 
the type of evidence, not previously 
submitted, to substantiate the claim.  In 
this case, evidence on increased 
disability due to post-traumatic stress 
disorder (PTSD), resulting in 
occupational and social impairment with 
reduced reliability and productivity.  
Also, notify the veteran that VA will 
obtain records of Federal agencies, 
including VA records, he identifies; and 
that he is responsible for identifying 
and submitting records from State or 
local governments, private health-care 
providers, current or former employers 
and other non-Federal governmental 
sources, unless he signs a release, which 
would authorize VA to obtain them.  

2.  Obtain the records of outpatient 
treatment for PTSD since December 2001 
from the Tuskegee VAMC.  All records 
obtained should be associated with the 
claims folder.

3.  Contact the veteran and request him 
to submit and/or identify employment 
records or other evidence to document the 
problems he was having at work.  Furnish 
to him the appropriate consent forms for 
the release to the VA of any identified 
records.  If the veteran identifies any 
records and submits the appropriate 
consent form(s), obtain copies of all 
records identified.  All records obtained 
should be associated with the claims 
folder.

4.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current level of the service-connected 
PTSD.  The claims folder must be made 
available to the examiner for review 
before the examination.  A complete 
rationale for all opinions expressed must 
be provided.  The examiner should be 
requested to perform all indicated 
testing.  Detailed clinical findings 
should be reported in connection with the 
evaluation.  The examiner should report a 
full multiaxial diagnosis, to include the 
assignment of a global assessment of 
functioning score consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) and an 
explanation what the assigned score 
represents.  In addition, the examiner 
should state an opinion as to the degree 
of social and industrial inadaptability 
caused by the service-connected PTSD.  

5.  After the development requested above 
has been completed, review the evidence 
of record and adjudicate the claim.  
Unless there is a complete grant of the 
benefit sought or if the determination 
remains adverse to the veteran, furnish 
the veteran and his representative a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	KAREN J. ALIBRANDO 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




